— Appeal by self-insured employer from an award made by the State Industrial Board for six weeks disability benefits. The question presented is as to the legal sufficiency of the evidence of causal relation between an unusual incident in the course of claimant’s work in his employment and Ms disability which was directly occasioned by the reactivation of a quiescent duodenal ulcer. The unusual incident in his work was having strained to lift a “ dam ” which had become stuck while he was in an atmosphere suffused with an unusually large amount of chlorine gas, and which brought on a spell of heavy coughing. In the only medical testimony received there was expressed some uncertainty in its opinion evidence as to the causal relation but we may not say that such evidence was without some probative force in establishing same, and this, aided by the evidence of the accidental feature which occurred in claimant’s work, the sequence of the events of his illness and the applicable statutory presumption, constituted such evidentiary support for the finding that it may not be disturbed. Award affirmed, with costs to the State Industrial Board. All concur.